Opinion by
Cline, J.
The record showed that the bales were stenciled with shipping marks and the words “French Soudan” when imported and the collector required that they be marked “French Sudan” before being released. The question is whether the marking “French Soudan” is sufficient to indicate that French Sudan is the country of origin. In view of article 528 (b) of the Customs Regulations of 1937, as amended in T. D. 49658, and from an inspection of Webster’s New International Dictionary it was held that the marking “French Soudan” was sufficient. The protest was therefore sustained.